Citation Nr: 0928003	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for Crohn's disease 
with rectal fistula. 

2.  Entitlement to service connection for a kidney disorder 
and immune disorder, claimed as secondary to Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1962 to October 
1966.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  Crohn's disease and rectal fistulas did not manifest in 
service or for many years thereafter and has not been shown 
to be otherwise related to any incident of service, to 
include jet fuel exposure. 

2.  Service connection for Crohn's disease has not been 
established. 


CONCLUSIONS OF LAW

1.  Crohn's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  A kidney disorder and immune disorder were not incurred 
in or aggravated by active service and are not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005, which substantially complied with 
the notice requirements.  Complete notice was sent in March 
2006, and the claim was readjudicated in a May 2006 statement 
of the case and a December 2008 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  The Board notes that no VA 
examination was conducted to obtain an opinion as to the 
etiology and severity of the Veteran's claimed Crohn's 
disease.  In disability compensation claims, VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The above standard has not been met in the present case 
because there is no indication that the disability may be 
associated with military service.  As discussed below, none 
of the claimed disabilities manifested in service or for many 
years thereafter, and no medical evidence suggests a causal 
relationship between the Veteran's disabilities and any 
incident of service.  Furthermore, the Veteran does not 
report continuous symptoms of Crohn's disease since service.  
The earliest indication of post-service treatment for a 
gastrointestinal disorder in his medical records is in 1977, 
many years after separation.  Therefore, VA was not required 
to conduct an examination here.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Crohn's Disease and Rectal Fistulas

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for Crohn's disease 
and rectal fistula which he contends arose from Crohn's 
disease.  Although Crohn's was first diagnosed several years 
after his separation from service, he argues that the 
condition began in service but was not diagnosed at that 
time.  The Veteran further contends that his Crohn's disease 
is the result of exposure to jet fuel in service.  

Service treatment records indicate that the Veteran was 
treated for upset stomach in July 1965 and August 1966.  In 
July 1965, he reported that he had become ill after eating 
some bad salmon, and in April 1966, he complained of nausea, 
vomiting, and sore throat.  Each time he was treated with 
medication and found to be improved after 24 hours.  No 
stomach or intestinal disorders were reported subsequent to 
April 1966, and his October 1966 separation physical 
examination showed normal findings.  

The Veteran submitted records from his employment with the 
United States Postal Service, which document the time lost 
from his employment due to illness.  These records contain 
notations dated between June 1973 and February 1975, which do 
not show any complaints of or treatment for intestinal 
disorders.  An October 1979 letter from S.L.S., M.D., the 
Veteran's private physician, states that he had treated the 
Veteran for Crohn's disease since October 1977.  Additional 
private treatment records in the claims file indicate that 
the Veteran underwent a subtotal colectomy with ileostomy in 
August 1979, with reanastomosis of the ileum in February 
1981.  He also underwent a fistulectomy in April 1980.  

The record indicates that, since the colectomy, the Veteran 
has experienced intermittent flare ups of gastrointestinal 
symptoms.  In July 1998, he was hospitalized with abdominal 
pain, vomiting, and diarrhea.  The Veteran believed he was 
suffering from food poisoning, as the symptoms did not seem 
similar to previous Crohn's flares.  He experienced similar 
symptoms in December 2001 and July 2004.  During a private 
examination in January 2005, the examiner noted that the 
Veteran seemed completely asymptomatic and that he had not 
taken any medication since his surgery.  

After carefully reviewing the relevant evidence, as described 
in pertinent part above, the Board finds that the Veteran's 
Crohn's disease and rectal fistula are not related to his 
service.  The evidence does not establish that Crohn's 
disease began in service.  Although the Veteran experienced 
upset stomach on several occasions in service, these appear 
to have been acute and transitory events which resolved 
within a short time of onset, since no chronic 
gastrointestinal ailment was noted during the final 6 months 
of service or at the separation physical examination, nor 
were fistulas noted during service.  Furthermore, the 
evidence does not show continuous symptomatology since 
service.  Rather, the medical evidence of record indicates 
that the Crohn's disease was first diagnosed in October 1977, 
eleven years after separation.  Post-service medical records 
prior to 1977 are silent for any complaints of intestinal 
disorders, and the Veteran himself has not claimed that the 
symptoms he experienced in service continued after his 
separation.  The fistula was noted in 1980, with no prior 
symptomatology.  That the disabilities manifested so many 
years after service weighs against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that it was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  

Finally, there is no medical evidence linking the Veteran's 
intestinal disorder to his active service, since none of the 
medical evidence discusses the etiology of the claimed 
condition.  The Veteran is competent to describe the symptoms 
of his disability which are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, 
however, he does not have the expertise to render a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Crohn's disease is not a condition that can be 
determined by lay observation; therefore, without competent 
medical evidence of causation, there is no basis for service 
connection.  

The Veteran contends that exposure to jet fuel in service 
damaged his immune system, making him susceptible to the 
conditions for which he is seeking service connection.  In 
support of this theory, he has submitted a material safety 
data sheet, which discusses the carcinogenicity of diesel 
fuel.  The information appears to have been published by a 
private company and downloaded from the Internet.  This 
information does not constitute competent medical evidence of 
the cause of his Crohn's disease.  The source of this 
information is not clear; thus it cannot be accepted as 
"medical treatise" evidence.  In addition, the article does 
not discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
The data sheet does not discuss Crohn's disease at all but 
rather suggests that skin cancer and lung cancer could be 
associated with prolonged exposure to diesel fuel and fumes.  
Therefore, this document is not competent medical evidence 
relating to the Veteran's condition.  

In sum, the claims of entitlement to direct service 
connection for Crohn's disease and rectal fistula must be 
denied.  

The Veteran has also asserted that his rectal fistula is 
secondary to his Crohn's disease.

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  The claim of service 
connection for Crohn's disease has been denied.  Because the 
underlying disability is not service-connected, there is no 
legal basis for granting the claim of entitlement to service 
connection for a rectal fistula on a secondary basis.  
Therefore, as a matter of law, the claim must be denied on 
this basis.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Kidney Disorder and Immune Disorder

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular-
renal disease is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).   As the evidence of record fails to establish 
any clinical manifestations of kidney problems within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In the present case, the service treatment records are 
entirely silent as to any complaints or treatment referable 
to a kidney disorder or an immune disorder.  Separation 
examination in October 1966 showed normal findings.  
Following discharge from service, the first treatment for 
kidney stones is seen in 1994, almost three decades later.  
The hospital report at that time noted that there was no 
prior history of kidney stones.  In this regard, evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran 
has not contended to have experienced continuity of kidney 
symptoms since service, and no medical evidence causally 
relates a kidney disorder to active service.  Furthermore, 
the record shows no evidence of an immune disorder.  For 
these reasons, a grant of direct service connection is 
precluded.

The Board will now address the Veteran's primary contention, 
that his kidney disorder and immune disorder are secondary to 
Crohn's disease.  

Again, secondary service connection is awarded when a 
disability is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  The claim of 
service connection for Crohn's disease has been denied.  
Because the underlying disability is not service-connected, 
there is no legal basis for granting the claims of service 
connection for a kidney disorder, an immune disorder, or 
rectal fistula on a secondary basis.  Therefore, as a matter 
of law, the claims must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 




ORDER

Service connection for Crohn's disease and rectal fistulas is 
denied.

Service connection for a kidney disorder and immune disorder 
is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


